Citation Nr: 1310990	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  09-32 377A	)	DATE
	)
  )

On appeal from the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain with degenerative disc disease prior to February 29, 2012.

2.  Entitlement to a rating in excess of 40 percent for lumbosacral strain with degenerative disc disease on and after February 29, 2012.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity prior to February 29, 2012.

4.  Entitlement to a rating in excess of 40 percent for radiculopathy of the left lower extremity on and after February 29, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that decision, the RO granted service connection for radiculopathy of the left lower extremity, assigned a 10 percent evaluation therefor, and denied a rating in excess of 20 percent for lumbosacral strain with degenerative disc disease.

In April 2012, while the Veteran's appeal was pending, the RO, inter alia, granted service connection for chronic pain disorder, evaluated as 50 percent disabling, and granted service connection for radiculopathy of the right lower extremity, evaluated as 20 percent disabling.  The RO also granted a total disability rating based on individual unemployability due to service-connected disability (TDIU).

Subsequently, in May 2012, the RO increased the rating for lumbosacral strain with degenerative disc disease from 20 to 40 percent, effective from February 29, 2012.  The RO also increased the rating for radiculopathy of the left lower extremity from 10 to 40 percent, effective from the same date.  Inasmuch as the Veteran did not withdraw her appeal at that time, the appeal was continued.  See AB v. Brown, 6 Vet. App. 35 (1993).




FINDING OF FACT

In February 2013, prior to the promulgation of a decision on the issues on appeal, the Board received notification from the Veteran, through her authorized representative, that she wished to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In February 2013, the Board received notification from the Veteran, through her authorized representative, that she wished to withdraw her appeal.  Thus, no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.




					(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


